Citation Nr: 9918724	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating, to include assignment of 
a separate compensable evaluation under Diagnostic Code 5003, 
for right knee disability with arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
August 1990.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In June 1995, jurisdiction over the case 
was transferred to the RO in St. Louis, Missouri.  This case 
was remanded by the Board in July 1997; it was returned to 
the Board in June 1999.

The Board notes that a November 1998 rating decision 
continued a 10 percent evaluation for right knee disability, 
and also denied several service connection claims.  In a 
January 1999 statement, the veteran expressed disagreement 
with the November 1998 rating decision but presented argument 
only with respect to the issue on appeal.  The record 
reflects that the RO did not construe the veteran's January 
1999 statement as a notice of disagreement with respect to 
any of the denials of service connection in the November 1998 
rating decision.  The record also reflects that the service 
connection denials were not addressed in any later 
communication from the veteran or his representative.  If the 
veteran intended his January 1999 statement to be a notice of 
disagreement with respect to any of the denials of service 
connection in the November 1998 rating decision, he should so 
notify the RO, which should respond appropriately to any 
communication received.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
arthritis, pain, easy fatigability, crepitation on right knee 
motion and slight instability.


CONCLUSION OF LAW

Separate evaluations of 20 and 10 percent are warranted for 
right knee disability with arthritis.  38 U.S.C.A. 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in August 1990.  Service connection for right 
knee disability was granted in November 1990, evaluated as 10 
percent disabling.  This evaluation has remained in effect 
since that time.

On file are VA treatment records for August 1993 to September 
1998 which show scattered complaints of right knee pain and 
instability; physical examination was negative for any joint 
line tenderness although mild medial patellofemoral 
tenderness was identified, as well as questionable 
instability.  The veteran exhibited full muscle strength.  
The records show that the veteran was issued a knee brace in 
1998.  X-ray studies of the right knee showed mild 
degenerative changes with no evidence of fracture or 
dislocation, in addition to postoperative changes.  

The veteran was afforded a VA examination in October 1994, at 
which time he reported receiving surgery on his right knee in 
service and complained of constant pain associated with the 
knee.  He reported employment as a computer installer but 
denied missing any work because of his service-connected knee 
disability.  Physical examination disclosed the presence of 
two surgical scars which were well healed and asymptomatic.  
The veteran was noted to favor his right knee.  The knee 
exhibited no crepitus or tenderness to palpation of the joint 
line and no evidence of instability was identified.  Range of 
motion testing disclosed flexion to 120 degrees with effort.  
The veteran was diagnosed as status post surgery on the right 
knee with symptomatic degenerative joint disease.

Treatment reports from Robert E. Kuhlman, M.D., for December 
1994 to March 1995 are concerned primarily with the veteran's 
left knee, but note that the veteran was status post anterior 
cruciate ligament reconstruction of the right knee.  Dr. 
Kuhlman also noted that the veteran complained of right knee 
pain and indicated that on physical examination the veteran 
walked without a limp and was able to walk on tiptoes and do 
full deep knee bends.  The veteran also displayed full range 
of right knee motion without instability, although slight 
crepitus was evident.  The veteran exhibited excellent 
quadriceps musculature.  X-ray studies of the right knee 
showed early arthritic changes.

On file is an examination report from Francis Paletta, Jr., 
M.D., dated in April 1995.  Dr. Paletta indicated that the 
veteran currently worked for the U.S. Postal Service, and 
that he presented with complaints of right knee weakness, 
instability, pain and swelling.  Dr. Paletta noted the 
veteran's history of arthroscopic surgery for a torn anterior 
cruciate ligament and cartilage in service, and subsequent 
reconstructive surgery.  Physical examination of the veteran 
disclosed the presence of several scars which were pink, 
smooth and slightly raised.  The veteran's right knee 
exhibited no swelling, although mild tenderness was 
identified anteriorly.  The veteran exhibited full range of 
right knee motion, but Dr. Paletta reported the presence of 
ligamentous laxity anteriorly and posteriorly.  He concluded 
that the veteran would continue indefinitely to exhibit 
intermittent pain, swelling, stiffness and instability of the 
right knee.

The veteran was afforded a hearing before a hearing officer 
at the RO in July 1995, at which time he testified that his 
right knee hurt constantly and occasionally swelled.  He 
indicated that his symptoms worsened after prolonged 
standing, the type of activity required for his job at the 
U.S. Postal Service.  He testified that he tended to self-
treat his symptoms and reported using pain medications for 
his right knee.  The veteran lastly testified that his right 
knee occasionally buckled and that he used a brace whenever 
he engaged in strenuous activities.

On file are treatment records for the veteran from Robert A. 
Shively, M.D., for October 1995 to May 1996.  While the 
records are primarily concerned with the veteran's left knee 
disability, for which he underwent left anterior cruciate 
ligament reconstruction, they document his contention that he 
recently missed work for a week secondary to his bilateral 
knee disability.  Physical examination of the right knee 
disclosed the absence of any effusion or limitation of right 
knee motion, although mild crepitus was identified.  The 
veteran's right knee scars were described as well healed and 
the veteran exhibited no particular right knee point 
tenderness or instability.  X-ray studies of the right knee 
purportedly showed early degenerative changes.

Of record are treatment reports for the veteran from C. 
Douglas Meadows, M.D., for July 1997 to October 1997.  The 
reports indicate that the veteran recently injured his right 
knee in July 1997 after stepping onto a rolling bar at work 
and twisting the joint.  Physical examination showed no 
laxity or gross effusion, but the veteran was unable to 
squat.  He exhibited good range of motion, except on flexion.  
X-ray studies of the knee showed postoperative changes and 
small spurs, but no new fracture or dislocation.  

Treatment reports from Richard J. Rende, M.D., for August 
1997 to September 1997, show that the veteran, on physical 
examination, exhibited multiple well healed scars on the 
right knee, without any lateral joint-line pathology.  The 
presence of minimal swelling was identified, as well as some 
hypertrophic ridging and crepitation.  The veteran's knee 
stability was described as good and he was noted to currently 
work without restrictions.

A September 1997 Magnetic Resonance Imaging of the right knee 
showed the presence of small joint effusion, degenerative 
changes with a small osteochondral defect of the anterior 
weight bearing surface of the medial femoral condyle, and a 
truncated and foreshortened posterior medial meniscus.  

The veteran was afforded a VA examination in December 1997, 
at which time he reported that his right knee hurt constantly 
and occasionally buckled.  He indicated that his symptoms 
were worse when he traversed stairs or uneven surfaces, and 
indicated that his right leg fatigued easily with walking.  
The veteran reported working as an outgoing mail processor 
with a purported loss of 60 days of work over the prior year 
secondary to his service-connected knee disability.  Physical 
examination disclosed that the veteran had a slight limp 
favoring his right leg.  The veteran's surgical scars were 
described as unremarkable and nontender.  The presence of 
bilateral quadricep atrophy was noted, and the veteran was 
able to extend his right knee to mild to moderate resistance 
with minimal tolerance.  Range of motion testing disclosed 
flexion to 106 degrees and extension to 8 degrees; the 
veteran exhibited pain and crepitus on testing.  The presence 
of 2+ medial and lateral collateral ligament instability of 
the right knee was identified.  X-ray studies disclosed mild 
degenerative changes of the right knee joint.  With respect 
to exacerbations of his disability, the veteran reported that 
such flare-ups prevented him from working and required the 
use of crutches.  The examiner estimated that the veteran 
would exhibit flexion to less than 90 degrees during a flare-
up.  The veteran was diagnosed with deficient anterior 
cruciate ligament of the right knee with tendon transposition 
reconstruction, moderate joint instability, patellotibial 
syndrome, and moderately severe fatigability secondary to 
quadricep atrophy.

Treatment reports for the veteran from Dennis G. Colbert, 
M.D., for January 1998 to May 1998, while concerned primarily 
with other disabilities, show that the veteran complained of 
right knee pain.

Of record is a September 1998 statement by a VA physician 
which essentially states that the veteran had been treated 
numerous times for his knee complaints, that he had 
degenerative changes of his knee, and that he should not work 
more than 40 hours each week.

The veteran was afforded a VA examination in November 1998, 
at which time he denied any locking or giving way of his 
knee, although he reported the onset of stiffness with 
prolonged standing and described difficulty with traversing 
stairs and kneeling.  The veteran did not describe specific 
episodes of flare-ups, but did report an inability to 
participate in athletic activities, and also indicated that 
his right knee was affected by the weather.  The veteran 
indicated that he occasionally wore a knee brace.  He 
informed the examiner that he was able to sit while at work 
and that he had not recently missed work because of his right 
knee.  On physical examination, the veteran's surgical scars 
were described as well healed and nontender.  The veteran 
exhibited a slightly stiff-legged gait bilaterally, but was 
able to squat.  Range of motion testing disclosed flexion to 
120 degrees and extension to 0 degrees with complaints of 
pain only at full flexion; the examiner noted that the 
reported pain did not diminish the range of flexion.  The 
veteran exhibited crepitus but no evidence of swelling, 
effusion or tenderness to palpation was identified.  The 
veteran exhibited no patellar subluxation or varus or valgus 
laxity.  The veteran's right lower extremity strength was 
5/5.  The examiner stated that he was unable to determine any 
decrease in the range of right knee motion that might develop 
during a flare-up of the veteran's disability.

The veteran submitted statements in December 1998 and January 
1999 in which he essentially denied that he informed his VA 
examiners that he had not lost time from work on account of 
his right knee disability and in which he averred that he did 
experience buckling and flare-ups associated with his right 
knee disability.  He also alleged that his right knee scars 
were tender.

Of record is a list, received from the veteran in January 
1999, which purports to show the number of days of work 
missed by the veteran.  The list shows that the veteran 
missed 18 days of work in 1997 and 14 days in 1998.  While 
the list does not identify the reason for the veteran's 
absence on the identified days, statements dated from 
November 1995 to September 1998 accompanying the list suggest 
that the veteran missed work on some days secondary to a 
combination of knee and back disabilities.

The RO rated the veteran's right knee disability as 10 
percent disabling under Diagnostic Code 5257.  Under that 
code, slight knee impairment with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for moderate knee impairment 
and a 30 percent evaluation is warranted for severe knee 
impairment.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent rating 
is warranted for dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (1998).  

Under 38 C.F.R. § 4.71a, DC 5010 (1998), arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under DC 5003.  Under this section, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  A 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees and a 30 percent rating is warranted 
for extension limited to 20 degrees.  38 C.F.R. §  4.71a, 
Diagnostic Code 5261.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology. 

Although private and VA medical records are largely negative 
for evidence of right knee instability and while no 
instability was present on VA examinations in October 1994 
and November 1998, ligamentous laxity was present on Dr. 
Paletta's examination of the right knee in 1995 and medial 
and lateral collateral ligament instability was identified on 
VA orthopedic examination in December 1997.  In light of the 
veteran's surgical history and the medical evidence of 
intermittent instability described above, the Board is 
satisfied that the evidence demonstrates the presence of 
slight instability associated with the right knee.  
Therefore, the veteran is entitled to an evaluation of 10 
percent, but not higher, under DC 5257.

In view of the X-ray evidence of arthritis of the veteran's 
right knee and in view of the objective evidence of pain and 
limitation of motion of that knee, the Board finds that a 
separate compensable evaluation is warranted for arthritis of 
the veteran's right knee.  The veteran's manifested range of 
right knee motion on the pertinent VA examinations does not 
justify a compensable evaluation.  However, functional loss 
due to pain, weakness, fatigability and incoordination of the 
knee, to include functional impairment on repeated use and 
during flare-ups, is for consideration in determining the 
extent of limitation of motion.  See  38 C.F.R. §§ 4.40, 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On VA examinations in October 1994, December 1997 and 
November 1998, flexion of the veteran's right knee ranged 
from 108 to 120 degrees, and extension ranged from 0 to 8 
degrees; the presence of pain with range of motion testing 
was noted on those examinations, and the veteran exhibited 
moderately severe fatigability.  Therefore, when all 
pertinent disability factors are considered, the Board is of 
the opinion that the veteran's limitation of flexion of the 
right knee meets the criteria for a 20 percent evaluation 
under DC 5260.  However, the veteran has consistently 
demonstrated full strength and significant range of motion of 
the right knee.  Moreover, the December 1997 examiner 
indicated that even during flare-ups the veteran would 
exhibit close to 90 degrees flexion.  While the veteran 
exhibited a stiff-legged gait at his most recent examination, 
he was nevertheless able to squat, and there is no evidence 
of significant incoordination associated with the right knee.  
Therefore, when all pertinent disability factors, including 
functional impairment on use and during flare-ups, are 
considered, the Board is of the opinion that the disability 
does not more nearly approximate the criteria for a 30 
percent evaluation under DC 5260 or DC 5261.  There is no 
objective evidence of frequent episodes of locking or 
effusion so the provisions of DC 5258 are not applicable to 
the facts of this case.      

The Board also notes that the veteran is not entitled to a 
separate 10 percent disability evaluation for scarring under 
Diagnostic Codes 7803 (poorly nourished scars with repeated 
ulceration) or 7804 (scars that are painful or tender on 
objective demonstration).  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  Although the veteran contends otherwise, the 
clinical evidence of record does not indicate that the 
veteran manifests ulceration, pain, or tenderness of the 
right knee scars.  In addition, there is no evidence that the 
scars are productive of any functional impairment as to 
warrant application of Diagnostic Code 7805. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1998).  Clearly, the veteran's right knee 
disability is productive of industrial impairment.  However, 
the current evidence of record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluations.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Separate evaluations of 20 and 10 percent for the components 
of the veteran's right knee disability are granted, subject 
to the criteria applicable to the payment of monetary 
benefits.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

